Exhibit 10.2


TERMINATION OF SUBLEASE
This Termination of Sublease (this “Agreement”) is entered into as of the 31st
day of July, 2017 by and between MACANDREWS & FORBES GROUP, LLC, having an
address at 35 East 62 Street, New York, New York 10065 (“Sublandlord”), and SIGA
TECHNOLOGIES, INC., having an address at 35 East 62 Street, New York, New York
10065 (“Subtenant”).
WHEREAS, Subtenant and Sublandlord are parties to that certain Sublease dated
January 9, 2013 (the “Sublease”), which concerns a portion of the seventeenth
(17th) floor of the building (as more fully described in the Sublease) located
at 660 Madison Avenue, New York, New York (the “Sublease Premises”);
WHEREAS, Sublandlord has entered into a new sublease with GPS Investment
Partners, LLC dated June 30, 2017 for the Sublease Premises (the “GPS
Sublease”); and
WHEREAS, it is the desire of the parties hereto to cancel the Sublease and
release each other from the obligations thereunder, effective as of the
Termination Date (hereafter defined).
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sublandlord and Subtenant hereby agree as follows:
1.Termination of Sublease. The Sublease shall be canceled and terminated upon
commencement of the GPS Sublease ( for the purposes hereof, the “Termination
Date”), and Subtenant agrees to surrender possession of, and all of Subtenant’s
right, title and interest in and to, the Sublease Premises to Sublandlord on
said Termination Date as though said Termination Date were the date set forth in
the Sublease as the expiration of the Sublease term; and in order to wholly
extinguish the term of the Sublease, Subtenant hereby gives, grants and
surrenders unto Sublandlord, Sublandlord’s heirs, distributees, personal
representatives, successors and assigns, the Sublease, the Sublease Premises,
all leasehold improvements in the Sublease Premises and all of Subtenant’s
right, title and interest therein as of the Termination Date, TO HAVE AND TO
HOLD unto Sublandlord, Sublandlord’s heirs, distributees, personal
representatives, successors and assigns forever. Sublandlord agrees to accept
the surrender of the Sublease Premises and agrees to the cancellation and
termination of the Sublease as of the Termination Date, subject to the terms and
provisions of this Agreement.
2.Condition of the Sublease Premises. Sublandlord agrees to accept the Sublease
Premises “as is” and “where is.”
3.Release. From and after the Termination Date, Subtenant and Sublandlord hereby
release each other from any liability under the Sublease.
4.Rent Discrepancy. Subtenant acknowledges and agrees that Rent and Additional
Rent due and owing under the GPS Sublease will not be sufficient to cover the
Rent and Additional Rent due under the Overlease. Consequently, there will be a
rent deficiency between the Rent and Additional Rent due and owing under the GPS
Sublease and the Overlease (“Rent Discrepancy”). To remediate the Rent
Discrepancy, Subtenant agrees to pay to Sublandlord any and all Rent





--------------------------------------------------------------------------------




Discrepancy on a monthly basis within ten (10) days of receipt of written notice
regarding same from Sublandlord.
5.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York.
6.Counterparts. This Agreement may be executed in two or more counterparts,
which when taken together shall constitute one and the same instrument.
7.Broker. Sublandlord and Subtenant represent to each other that neither is
obligated to compensate any broker in connection with the negotiation or
execution of this Agreement. Sublandlord and Subtenant shall indemnify and hold
each other harmless from and against any loss, cost, expense or damage arising
from any claim for commission or other compensation made by any broker claiming
by, through or under such indemnifying party.
8.Due Authority. Subtenant represents and warrants to Sublandlord that Subtenant
has the full right and authority to enter into this Agreement and to fulfill the
covenants set forth in this Agreement. Sublandlord represents and warrants to
Subtenant that Sublandlord has the full right and authority to enter into this
Agreement and to fulfill the covenants set forth in this Agreement.
9.Survival. All of the provisions of this Agreement shall survive the
termination of the Sublease.
10.Entire Agreement. This Agreement contains the entire agreement of the parties
with regard to the subject matter hereof and there are no other understandings,
written or oral, between the parties relating to the subject matter of this
Agreement.
11.Defined Terms. All capitalized terms herein shall have the meaning as defined
in the Sublease unless stated to the contrary herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, said parties have duly executed this Agreement as of the
date first set forth above.


SUBLANDLORD:
MACANDREWS & FORBES GROUP, LLC
By:
/s/ Paul G. Savas
Its:
Executive Vice President and
 
Chief Financial Officer
 
SUBTENANT:
SIGA TECHNOLOGIES, INC.
By:
/s/ Daniel J. Luckshire
Its:
Executive Vice President and
 
Chief Financial Officer




